Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant's response filed under 37 C.F.R. § 1.111 in response to a Non-Final Office Action. Claims 1, 3-4, 6, and 8-9 have been amended; Claims 11-14 have been added; Claims 5 and 10 canceled. Claims 1-4, 6-9, and 11-14 are subject to examination.
Acknowledgement is made to the Applicant’s explanation and amendment to claim 8 to obviate the previous objection. The previous objection to claim 4, 8, and 9 is hereby withdrawn.
Acknowledgement is made to the Applicant’s explanation for claim 3 and 8 to obviate the previous 112(b) rejection. The previous 112(b) rejection to claim 3 and 8 is hereby withdrawn.

Allowable Subject Matter
Claim 2-3, 7-8, and 12-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of the new grounds of rejection.
In the response Applicant indicated that no claim is cancelled, but amendment filed on 02/21/2022 cancelled claim 5 and 10. Claims 5 and 10 are not included in this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 4, 6, 9, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (Ye hereafter) (US 20190075596 A1) in view of DAMNJANOVIC et al. (DAMNJANOVIC hereafter) (US 20180316454 A1).

Regarding claim 1, Ye teaches, A method for sending a synchronization signal in an unlicensed frequency band, comprising: 
performing, by a network device, a listen before talk (LBT) operation before an expected start time (Ye; DRS within the DMTC window (6 ms) at 40 ms, Par. 0065) for transmitting a synchronization signal (Ye; DRS includes primary synchronization signal (PSS), secondary synchronization signal (SSS), Par. 0035), to determine whether a channel is busy or idle (Ye; Referring to FIG. 5, illustrated is an example DL transmission for operation of an LBT for DRS transmission in an unlicensed spectrum by an LAA wireless system. In one embodiment, a one shot LBT with a single idle sensing, whose interval is at least 25 μs, can be performed immediately before the DRS transmission, Par. 0068; a one shot LBT with a single idle sensing, whose interval can be at least 25 μs, can be performed via the network device 100 before the DRS transmission, Par. 0037); 
in response to determining that the channel is busy, performing, by the network device, the LBT operation within a preset time length after the expected start time (Ye; The LBT, for example, can be determined within a 25 microsecond channel assessment and done a set number of times, or as many times as possible within a two symbol window, Par. 0043 [Note that in Fig. 5 LBT is done before start of DRS and in Fig. 6 LBT is done within 2 symbol period]); and 
sending, by the network device, the synchronization signal after the preset time length after the expected start time when the channel is idle (Ye; In response to a misalignment being determined, a reservation signal can be transmitted by the transmitter circuitry component 220 to a secondary cell device or small cell network device, in which the reservation signal reserves the unlicensed channel or carrier for a predetermined time (e.g., a symbol interval or the like) in order to account for the misalignment, Par. 0050 [Note that in Fig. 6 DRS starts after 2 symbols]).
Although Ye teaches DRS in DMTC, but fails to explicitly teach DRS start time in DMTC window. However, in the same field of endeavor, DAMNJANOVIC teaches in Fig. 2 and Par. 0027 that “one or more DRS transmissions may be configured by DMTC, and the one or more DRS transmissions may be limited to a transmission window (e.g., a DMTC window). In an implementation, the configuration of the DMTC window is provided by the network”. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ye to include the use of configuration of the DMTC window as taught by DAMNJANOVIC in order to detect DRS (DAMNJANOVIC ; Par. 0008).

Regarding claim 6, Ye teaches, A network device, comprising; 
a processor (Ye; the network device 100, Par. 0037); and 
a transceiver (Ye; the network device 100, Par. 0037), wherein the processor is configured to control the transceiver to perform a listen before talk (LBT) operation before an expected start time (Ye; DRS within the DMTC window (6 ms) at 40 ms, Par. 0065) for transmitting a synchronization signal (Ye; DRS includes primary synchronization signal (PSS), secondary synchronization signal (SSS), Par. 0035), to determine whether a channel is busy or idle (Ye; Referring to FIG. 5, illustrated is an example DL transmission for operation of an LBT for DRS transmission in an unlicensed spectrum by an LAA wireless system. In one embodiment, a one shot LBT with a single idle sensing, whose interval is at least 25 μs, can be performed immediately before the DRS transmission, Par. 0068; a one shot LBT with a single idle sensing, whose interval can be at least 25 μs, can be performed via the network device 100 before the DRS transmission, Par. 0037); 
wherein in response to determining that the channel is busy, the transceiver performs the LBT operation within a preset time length after the expected start time (Ye; The LBT, for example, can be determined within a 25 microsecond channel assessment and done a set number of times, or as many times as possible within a two symbol window, Par. 0043 [Note that in Fig. 5 LBT is done before start of DRS and in Fig. 6 LBT is done within 2 symbol period]); and 
sends the synchronization signal after the preset time length after the expected start time when the channel is idle (Ye; In response to a misalignment being determined, a reservation signal can be transmitted by the transmitter circuitry component 220 to a secondary cell device or small cell network device, in which the reservation signal reserves the unlicensed channel or carrier for a predetermined time (e.g., a symbol interval or the like) in order to account for the misalignment, Par. 0050 [Note that in Fig. 6 DRS starts after 2 symbols]).
Although Ye teaches DRS in DMTC, but fails to explicitly teach DRS start time in DMTC window. However, in the same field of endeavor, DAMNJANOVIC teaches in Fig. 2 and Par. 0027 that “one or more DRS transmissions may be configured by DMTC, and the one or more DRS transmissions may be limited to a transmission window (e.g., a DMTC window). In an implementation, the configuration of the DMTC window is provided by the network”. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ye to include the use of configuration of the DMTC window as taught by DAMNJANOVIC in order to detect DRS (DAMNJANOVIC ; Par. 0008).

Regarding claim 11, Ye teaches, A non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, causing the processor to perform operations for sending a synchronization signal in an unlicensed frequency band, the operations comprising: 
performing a listen before talk (LBT) operation before an expected start time (Ye; DRS within the DMTC window (6 ms) at 40 ms, Par. 0065) for transmitting a synchronization signal (Ye; DRS includes primary synchronization signal (PSS), secondary synchronization signal (SSS), Par. 0035), to determine whether a channel is busy or idle (Ye; Referring to FIG. 5, illustrated is an example DL transmission for operation of an LBT for DRS transmission in an unlicensed spectrum by an LAA wireless system. In one embodiment, a one shot LBT with a single idle sensing, whose interval is at least 25 μs, can be performed immediately before the DRS transmission, Par. 0068; a one shot LBT with a single idle sensing, whose interval can be at least 25 μs, can be performed via the network device 100 before the DRS transmission, Par. 0037); 
in response to determining that the channel is busy, performing the LBT operation within a preset time length after the expected start time (Ye; The LBT, for example, can be determined within a 25 microsecond channel assessment and done a set number of times, or as many times as possible within a two symbol window, Par. 0043 [Note that in Fig. 5 LBT is done before start of DRS and in Fig. 6 LBT is done within 2 symbol period]); and 
sending the synchronization signal after the preset time length after the expected start time when the channel is idle (Ye; In response to a misalignment being determined, a reservation signal can be transmitted by the transmitter circuitry component 220 to a secondary cell device or small cell network device, in which the reservation signal reserves the unlicensed channel or carrier for a predetermined time (e.g., a symbol interval or the like) in order to account for the misalignment, Par. 0050 [Note that in Fig. 6 DRS starts after 2 symbols]).
Although Ye teaches DRS in DMTC, but fails to explicitly teach DRS start time in DMTC window. However, in the same field of endeavor, DAMNJANOVIC teaches in Fig. 2 and Par. 0027 that “one or more DRS transmissions may be configured by DMTC, and the one or more DRS transmissions may be limited to a transmission window (e.g., a DMTC window). In an implementation, the configuration of the DMTC window is provided by the network”. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ye to include the use of configuration of the DMTC window as taught by DAMNJANOVIC in order to detect DRS (DAMNJANOVIC ; Par. 0008).

Regarding claim 4 and 14, Ye-DAMNJANOVIC teaches, The method according to claim 1 and The non-transitory machine-readable medium according to claim 11 respectively,
	wherein the preset time length is a time length TOFDM occupied by at least one orthogonal frequency division multiplexing (OFDM) symbol (Ye; the DRS starts at any time within the first 2 symbols of the DL transmission burst, Par. 0068; T.sub.S being the OFDM symbol duration, Par. 0069; DRS includes primary synchronization signal (PSS), secondary synchronization signal (SSS), Par. 0035), and the performing, by the network device, of the LBT operation within a preset time length after the start time, and sending the synchronization signal when the channel is idle comprises (Ye; FIG. 6 illustrates an embodiment of LBT with a single idle sensing, whose interval is at least 25 μs, can be performed multiple times until succeed before the DRS transmission, Par. 0069): 
performing, by the network device, the LBT operation within M TOFDM after the start time (Ye; the duration that can be used for additional LBT and can be at most 2 (T.sub.S) or corresponding to two symbols of a DRS transmission, Par. 0070); and when the channel is idle, sending, by the network device, the synchronization signal at a time TO+MxToFDM, wherein M is an integer greater than or equal to 1 (Ye; the DRS starts at any time within the first 2 symbols of the DL transmission burst, Par. 0068).
  
Regarding claim 9, Ye-DAMNJANOVIC teaches, The network device according to claim 6, 
wherein the preset time length is a time length TOFDM occupied by at least one orthogonal frequency division multiplexing (OFDM) symbol (Ye; the DRS starts at any time within the first 2 symbols of the DL transmission burst, Par. 0068; T.sub.S being the OFDM symbol duration, Par. 0069; DRS includes primary synchronization signal (PSS), secondary synchronization signal (SSS), Par. 0035); the transceiver is configured to: perform the LBT operation within M TOFDM after the start time (Ye; the duration that can be used for additional LBT and can be at most 2 (T.sub.S) or corresponding to two symbols of a DRS transmission, Par. 0070), and when the channel is idle, send the synchronization signal at a time TO+MxToFDM, wherein M is an integer greater than or equal to 1 (Ye; the DRS starts at any time within the first 2 symbols of the DL transmission burst, Par. 0068).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416